           Case 2:21-cv-00046-JAD-NJK Document 21 Filed 04/22/21 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   ANTHONY TORRES,
                                                            Case No. 2:21-cv-00046-JAD-NJK
 9             Plaintiff(s),
                                                                          Order
10   v.
                                                                     [Docket No. 20]
11   GUSTAVO CONCHAS, et al.,
12             Defendant(s).
13         Pending before the Court is the parties’ proposed discovery plan. See Docket No. 20. In
14 violation of the local rules, the proposed discovery plan does not state the date on which Defendant
15 answered or otherwise first appeared. But see Local Rule 26-1(b)(1). Defendant appeared by
16 filing a motion to dismiss on January 15, 2021. Docket No. 5. Despite an explicit order already
17 issued in this case, this discovery plan then repeats the same mistake of the previous discovery
18 plan by purporting to calculate the discovery period from a later date on which the answer was
19 filed. See Docket No. 20 at 2;1 but see Docket No. 18 at 1 n.1. To repeat, the discovery cutoff
20 must be measured from the “date the first defendant answered or otherwise appeared.” Local Rule
21 26-1(b)(1) (emphasis added). Lastly, because the parties are seeking a discovery period beyond
22 the presumptively reasonable period of 180 days measured from the Defendant’s first appearance,
23 they must comply with the requirements for special scheduling review. Local Rule 26-1(a).
24 Accordingly, the pending propose discovery plan is DENIED. An amended discovery plan that
25 complies with the local rules must be filed by April 28, 2021.
26
           1
           Although the discovery plan states that the parties seek a discovery cutoff calculated at
27 181 days from the date of the answer, Docket No. 20 at 2, the math is way off. The answer date
   is March 10, 2021, Docket No. 16, so 181 days therefrom would be September 7, 2021.
28 Nonetheless, the discovery plan states that 181 days from the answer date is October 23, 2021.

                                                    1
          Case 2:21-cv-00046-JAD-NJK Document 21 Filed 04/22/21 Page 2 of 2




 1         The filing of a proposed discovery plan pursuant to the local rules should be an easy task.
 2 To the extent counsel are unfamiliar with the local rules of this Court, they must immediately
 3 familiarize themselves with those rules. Counsel must also carefully review the orders that are
 4 issued and comply with them. Counsel must also carefully review their filings with the Court for
 5 both factual and legal accuracy.
 6         IT IS SO ORDERED.
 7         Dated: April 22, 2021
 8                                                              ______________________________
                                                                Nancy J. Koppe
 9                                                              United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
